Name: Commission Regulation (EEC) No 3219/85 of 15 November 1985 concerning the stopping of fishing for sole by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/42 Official Journal of the European Communities 16 . 11 . 85 COMMISSION REGULATION (EEC) No 3219/85 of 15 November 1985 concerning the stopping of fishing for sole by vessels flying the flag of Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), provides for sole quotas for 1985 ; Whereas, in order to ensure compliance With the provis ­ ions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES division VII a by vessels flying the flag of Ireland or regis ­ tered in Ireland have reached the quota allocated for 1985 ; whereas Ireland has prohibited fishing for these stocks as from 8 November 1985 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VII a by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1985. Fishing for sole in the waters of ICES division VII a by vessels flying the flag of Ireland or registered in Ireland is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 220, 29 . 7 . 1982, p. 1 . O OJ No L 169 , 28 . 6 . 1983, p. 14. O OJ No L 1 , 1 . 1 . 1985, p. 1 . 4) OJ No L 259 , 1 . 10 . 1985, p. 68 .